PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/914,748
Filing Date: 26 Feb 2016
Appellant(s): BHARAT et al.



__________________
William Francos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as obvious over Bzostek et al. (US 2014/0275987), in view of Zhao et al. (US 2013/0270997).
Regarding claim 1, Bzostek et al. discloses an interventional tool stepper (100, paragraph [0031], FIG 1 is used to hold and move tool 162) comprising a frame (142, FIG 2, paragraphs [0053-0055]) structurally configured to be positioned relative to an anatomical region (26s) for holding an interventional tool (162) relative to the anatomical region; a carriage (140, paragraphs [0053-0055]) coupled to the frame (FIG 2), the carriage being structurally configured to hold the interventional tool relative to the anatomical region (FIGs 2-3B), wherein the carriage comprises an electromagnetic-compatible material composition comprising a material that generates eddy currents in a presence of an electromagnetic field (Paragraph [0057], 140 is a component of 100 and therefore comprises the same material), wherein the frame and the cartridge have the electromagnetic-compatible material composition for minimizing distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (Paragraph [0061]); and wherein the tool stepper includes at least one feature in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper (Paragraph [0007]; cuts or breaks).
Bzostek et al. is silent regarding the feature being located on the frame.
However, Bzostek et al. teaches that elements of the device made of a conducting material can generate eddy currents which lead to distortion of the EM field, and that these distortions can be 
Bzostek et al. is further silent regarding the size and spacing of the surface feature, specifically regarding the feature being a plurality of substantially equally-sized or equally-spaced slots, or both.
However, Zhao et al. teaches a feature on the surface (11, 132) of a material that generates eddy currents in the presence of an electromagnetic field (Paragraph [0077]) comprising a plurality of substantially equally-sized and equally-spaced slots (130, FIG 12, paragraph [0077]), wherein the slot are provided for the purpose of reducing undesired effects of eddy currents produced in a conductive material in the presence of an EM field (Paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify any structure of the stepper that is made of a material capable of generating eddy currents, such as the frame, to comprise a plurality of substantially equally-sized or equally-spaced slots, as taught by Zhao et al., for the purpose of minimizing induction of eddy currents in a conducting material and thus reducing the undesired effects in the presence of an EM field such as distortion of the EM field, with the additional benefit of evenly dissipating the eddy currents through the use of equally sized and spaced slots.
Regarding claim 2, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bzostek et al. further discloses the electromagnetic-compatible material composition includes at least one of a biomedically-compliant plastic and a biomedically-compliant nonferrous metal (Paragraph [0061]).
Regarding claim 3, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bzostek et al. further discloses the frame and the carriage have an electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field comparable to an inherent noise associated with the electromagnetic field (Paragraph [0061]; applicant has not set forth a range of what would be considered “comparable”. However, Bzostek teaches the selected material is capable of “eliminating eddy currents from being formed therein”. This elimination of eddy currents is interpreted as meeting the limitation of being comparable to inherent noise). 
Regarding claim 4, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bzostek et al. further discloses at least one electromagnetic sensor (24, paragraph [0040]), positioned relative to the frame and the carriage for electromagnetically tracking the interventional tool stepper (FIG 2).
Regarding claim 8, Bzostek et al. discloses an interventional system comprising: an electromagnetic field generator (110a, 110b, 52, paragraphs [0030, 0035, 0037, 0040]) structurally configured to generate an electromagnetic field (FIG 2); and an interventional tool stepper (100, paragraph [0031], FIG 1) comprising a frame (142, FIG 2) structurally configured to be positioned relative to an anatomical region (26s) for holding an interventional tool (162) relative to the anatomical region; a carriage (140) coupled to the frame, the carriage being structurally configured to hold the interventional tool relative to the anatomical region (FIGs 2-3B), wherein the carriage comprises an electromagnetic-compatible material composition comprising a material that generates eddy currents in a presence of an electromagnetic field (Paragraph [0057], 140 is a component of 100 and therefore comprises the same material), wherein the frame and the cartridge have the electromagnetic-compatible material composition for minimizing distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (Paragraph [0061]); and wherein the tool 
Bzostek et al. is silent regarding the feature being located on the frame.
However, Bzostek et al. teaches that elements of the device made of a conducting material can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing cuts or breaks in the structures (Paragraph [0007]). Furthermore, Bzostek et al. teaches that the frame (142) is one of the structures made of a conductive material which may experience undesired eddy currents in the presence of an EM field (Paragraphs [0056-0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the surface features on the frame, for the purpose of minimizing eddy currents on a component of the device that is known to produce undesired distortion as a result of the presence of eddy currents.
Bzostek et al. is further silent regarding the size and spacing of the surface feature, specifically regarding the feature being a plurality of substantially equally-sized or equally-spaced slots, or both.
However, Zhao et al. teaches a feature on the surface (11, 132) of a material that generates eddy currents in the presence of an electromagnetic field (Paragraph [0077]) comprising a plurality of substantially equally-sized and equally-spaced slots (130, FIG 12, paragraph [0077]), wherein the slot are provided for the purpose of reducing undesired effects of eddy currents produced in a conductive material in the presence of an EM field (Paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify any structure of the stepper that is made of a material capable of generating eddy currents, such as the frame, to comprise a plurality of substantially equally-sized or equally-spaced slots, as taught by Zhao et al., for the purpose of minimizing induction of eddy currents in a conducting material and thus reducing the undesired effects in the presence of an EM field such as distortion of the EM field, with the 
Regarding claim 9, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 8. Bzostek et al. further discloses the electromagnetic-compatible material composition includes at least one of a biomedically-compliant plastic and a biomedically-compliant nonferrous metal (Paragraph [0061]).
Regarding claim 10, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 8. Bzostek et al. further discloses the frame and the carriage have an electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field comparable to an inherent noise associated with the electromagnetic field (Paragraph [0061]; applicant has not set forth a range of what would be considered “comparable”. However, Bzostek teaches the selected material is capable of “eliminating eddy currents from being formed therein”. This elimination of eddy currents is interpreted as meeting the limitation of being comparable to inherent noise). 
Regarding claim 11, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 8. Bzostek et al. further discloses at least one electromagnetic sensor (24, paragraph [0040]), positioned relative to the frame and the carriage for electromagnetically tracking the interventional tool stepper (FIG 2).
Regarding claim 15, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 8. Bzostek et al. further discloses the electromagnetic field generator is unattached to the interventional tool stepper (52 can be attached at locations other than 100, FIG 1, paragraph [0034]).
Regarding claim 16, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 1. Bzostek et al. further discloses the frame comprises an electromagnetic-
Regarding claim 17, Bzostek et al./ Zhao et al. disclose the invention substantially as claimed, as set forth above for claim 8. Bzostek et al. further discloses the frame comprises an electromagnetic-compatible material composition comprising a material that generates generating eddy currents in a presence of an electromagnetic field (Paragraph [0057], 142 is a component of 100 and therefore comprises the same material).
Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Goldenberg et al. (US 2011/0071380), in view of Bzostek et al. (US 2014/0275987), further in view of Zhao et al. (US 2013/0270997).
Regarding claim 1, Goldenberg et al. discloses an interventional tool stepper (10, paragraph [0052], FIG 3) comprising a frame (40, FIG 4) structurally configured to be positioned relative to an anatomical region for holding an interventional tool (36) relative to the anatomical region (FIG 3); a carriage (42, 44, 60,50, FIGs 4-6) coupled to the frame, the carriage being structurally configured to hold the interventional tool relative to the anatomical region (FIGs 3-4, paragraph [0056]). Goldenberg et al. further teaches that the device can be used in combination with MR imaging in real time (Paragraph [0014]).
Goldenberg et al. is silent regarding the material composition of any of its elements, specifically the carriage comprising an electromagnetic-compatible material composition comprising a material that generates eddy currents in a presence of an electromagnetic field, wherein the frame and the cartridge have the electromagnetic-compatible material composition for minimizing distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper; and wherein the frame includes a plurality of substantially equally-sized or equally-spaced slots, 
However, Bzostek et al. teaches a device (100, FIGs 1-2) to hold a tool that is visualized with an electromagnetic field (Abstract), wherein the device comprises an electromagnetic-compatible material composition comprising a material that generates eddy currents in a presence of an electromagnetic field (Paragraph [0057]), wherein the frame and the cartridge have the electromagnetic-compatible material composition for minimizing distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (Paragraph [0061]); and wherein the tool stepper includes at least one feature in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper (Paragraph [0007]; cuts or breaks).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select material of the tool stepper of Goldenberg et al. to be a material that generates eddy currents in the presence of an EM field but also minimizes this distortion by being made of an EM-compatible material, as taught by Bzostek et al., for the purpose of being able to use the device simultaneously with an MRI while minimizing the distortion of the image. 
The device is further silent regarding the feature being located on the frame.
However, Bzostek et al. teaches that elements of the device made of a conducting material can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing cuts or breaks in the structures (Paragraph [0007]). Furthermore, Bzostek et al. teaches that the frame (142) is one of the structures made of a conductive material which may experience undesired eddy currents in the presence of an EM field (Paragraphs [0056-0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the surface features on the frame, for the purpose of minimizing eddy currents on a component of the device that is known to produce undesired distortion as a result of the presence of eddy currents.

However, Zhao et al. teaches a feature on the surface (11, 132) of a material that generates eddy currents in the presence of an electromagnetic field (Paragraph [0077]) comprising a plurality of substantially equally-sized and equally-spaced slots (130, FIG 12, paragraph [0077]), wherein the slot are provided for the purpose of reducing undesired effects of eddy currents produced in a conductive material in the presence of an EM field (Paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify any structure of the stepper that is made of a material capable of generating eddy currents, such as the frame, to comprise a plurality of substantially equally-sized or equally-spaced slots, as taught by Zhao et al., for the purpose of minimizing induction of eddy currents in a conducting material and thus reducing the undesired effects in the presence of an EM field such as distortion of the EM field, with the additional benefit of evenly dissipating the eddy currents through the use of equally sized and spaced slots.
Regarding claim 5, Goldenberg et al./Bzostek et al./Zhao et al. discloses the device substantially as claimed, as set forth above in claim 1. Goldenberg et al. further discloses a grid template (54, FIG 5, paragraph [0057]) coupled to at least one of the frame and the carriage, the grid template being structurally configured to guide at least one additional interventional tool relative to the anatomical region (Positioning of the tool can be tracked using the grid template 54), wherein the grid template has the electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field (The device as modified in claim 1 has any and all components made of an electromagnetic-compatible material composition) at least partially encircling the interventional tool stepper.

However, Bzostek et al. teaches that elements of the device can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing slots in the structures (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the grid template to comprise at least one slot on the surface thereof, for the purpose of minimizing eddy currents on a component of the device that may produce undesired distortion as a result of the presence of eddy currents.
Regarding claim 6, Goldenberg et al./Bzostek et al./Zhao et al. discloses the device substantially as claimed, as set forth above in claim 1. Goldenberg et al. further discloses a gear assembly (Paragraphs [0008, 0009, 0057]) coupling the carriage to the frame (FIGs 4 and 5), the gear assembly being structurally configured to at least one of translate and rotate the carriage relative to the frame (Paragraphs [0057, 0058]), wherein the gear assembly has the electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (The device as modified in claim 1 has any and all components made of an electromagnetic-compatible material composition).   
The device as modified by claim 1 is silent regarding the gear assembly including at least one slot in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper.
However, Bzostek et al. teaches that elements of the device can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing slots in the structures (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gear assembly to comprise at least one slot on the surface thereof, for the purpose of minimizing eddy currents on a component of the device that may produce undesired distortion as a result of the presence of eddy currents.
Regarding claim 7, Goldenberg et al./Bzostek et al./Zhao et al. discloses the device substantially as claimed, as set forth above in claim 6. Goldenberg et al. further discloses a grid template (54, FIG 5, paragraph [0057]) coupled to at least one of the frame and the carriage, the grid template being structurally configured to guide at least one additional interventional tool relative to the anatomical region (Positioning of the tool can be tracked using the grid template 54), wherein the grid template has the electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field (The device as modified in claim 1 has any and all components made of an electromagnetic-compatible material composition) at least partially encircling the interventional tool stepper.
The device as modified by claim 1 is silent regarding the grid template including at least one slot in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper.
However, Bzostek et al. teaches that elements of the device can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing slots in the structures (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the grid template to comprise at least one slot on the surface thereof, for the purpose of minimizing eddy currents on a component of the device that may produce undesired distortion as a result of the presence of eddy currents.
Regarding claim 8, Goldenberg et al. discloses an interventional system comprising: an electromagnetic field generator (22, paragraph [0014]) structurally configured to generate an electromagnetic field; and an interventional tool stepper (10, paragraph [0052], FIG 3) comprising a frame (40, FIG 4) structurally configured to be positioned relative to an anatomical region for holding an interventional tool (36) relative to the anatomical region (FIG 3); a carriage (42, 44, 60,50, FIGs 4-6) coupled to the frame, the carriage being structurally configured to hold the interventional tool relative to the anatomical region (FIGs 3-4, paragraph [0056]).

However, Bzostek et al. teaches a device (100, FIGs 1-2) to hold a tool that is visualized with an electromagnetic field (Abstract), wherein the device comprises an electromagnetic-compatible material composition comprising a material that generates eddy currents in a presence of an electromagnetic field (Paragraph [0057]), wherein the frame and the cartridge have the electromagnetic-compatible material composition for minimizing distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (Paragraph [0061]); and wherein the tool stepper includes at least one feature in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper (Paragraph [0007]; cuts or breaks).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select material of the tool stepper of Goldenberg et al. to be a material that generates eddy currents in the presence of an EM field but also minimizes this distortion by being made of an EM-compatible material, as taught by Bzostek et al., for the purpose of being able to use the device simultaneously with an MRI while minimizing the distortion of the image. 
The device is further silent regarding the feature being located on the frame.
However, Bzostek et al. teaches that elements of the device made of a conducting material can generate eddy currents which lead to distortion of the EM field, and that these distortions can be 
Goldenberg et al./Bzostek et al. is further silent regarding the size and spacing of the surface feature, specifically regarding the feature being a plurality of substantially equally-sized or equally-spaced slots, or both.
However, Zhao et al. teaches a feature on the surface (11, 132) of a material that generates eddy currents in the presence of an electromagnetic field (Paragraph [0077]) comprising a plurality of substantially equally-sized and equally-spaced slots (130, FIG 12, paragraph [0077]), wherein the slot are provided for the purpose of reducing undesired effects of eddy currents produced in a conductive material in the presence of an EM field (Paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify any structure of the stepper that is made of a material capable of generating eddy currents, such as the frame, to comprise a plurality of substantially equally-sized or equally-spaced slots, as taught by Zhao et al., for the purpose of minimizing induction of eddy currents in a conducting material and thus reducing the undesired effects in the presence of an EM field such as distortion of the EM field, with the additional benefit of evenly dissipating the eddy currents through the use of equally sized and spaced slots.
Regarding claim 12, Goldenberg et al./Bzostek et al./Zhao et al. discloses the device substantially as claimed, as set forth above in claim 8. Goldenberg et al. further discloses a grid template (54, FIG 5, paragraph [0057]) coupled to at least one of the frame and the carriage, the grid template 
The device as modified by claim 8 is silent regarding the grid template including at least one slot in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper.
However, Bzostek et al. teaches that elements of the device can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing slots in the structures (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the grid template to comprise at least one slot on the surface thereof, for the purpose of minimizing eddy currents on a component of the device that may produce undesired distortion as a result of the presence of eddy currents.
Regarding claim 13, Goldenberg et al./Bzostek et al. discloses the device substantially as claimed, as set forth above in claim 8. Goldenberg et al. further discloses a gear assembly (Paragraphs [0008, 0009, 0057]) coupling the carriage to the frame (FIGs 4 and 5), the gear assembly being structurally configured to at least one of translate and rotate the carriage relative to the frame (Paragraphs [0057, 0058]), wherein the gear assembly has the electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field at least partially encircling the interventional tool stepper (The device as modified in claim 1 has any and all components made of an electromagnetic-compatible material composition).   
The device as modified by claim 8 is silent regarding the gear assembly including at least one slot in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper.

Regarding claim 14, Goldenberg et al./Bzostek et al. discloses the device substantially as claimed, as set forth above in claim 13. Goldenberg et al. further discloses a grid template (54, FIG 5, paragraph [0057]) coupled to at least one of the frame and the carriage, the grid template being structurally configured to guide at least one additional interventional tool relative to the anatomical region (Positioning of the tool can be tracked using the grid template 54), wherein the grid template has the electromagnetic-compatible material composition for minimizing any distortion by the interventional tool stepper of an electromagnetic field (The device as modified in claim 1 has any and all components made of an electromagnetic-compatible material composition) at least partially encircling the interventional tool stepper.
The device as modified by claim 13 is silent regarding the grid template including at least one slot in a surface thereof for minimizing any induction of eddy currents by the interventional tool stepper.
However, Bzostek et al. teaches that elements of the device can generate eddy currents which lead to distortion of the EM field, and that these distortions can be minimized by providing slots in the structures (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the grid template to comprise at least one slot on the surface thereof, for the purpose of minimizing eddy currents on a component of the device that may produce undesired distortion as a result of the presence of eddy currents.
(2) Response to Argument
Rejection of claims 1-4, 8-11, and 15-17 as being obvious over Bzostek et al. (US 2014/0275987), in view of Zhao et al. (US 2013/0270997).
Argument (A). Appellant argues that Zhao fails to disclose slots as required by claims 1 and 8, and that the eddy channels 130 of Zhao are shallow grooves and not slots as claimed. Appellant argues that in contrast, the slots of the claim extend through the frame and are provided to avoid continuity in the surface of the frame.
Response to Argument (A). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because Zhao discloses slots as claimed. Zhao discloses in paragraph [0077] that features 130 for reducing eddy currents in the system are “a plurality of shallow eddy slots or eddy channels”. One of ordinary skill in the art would understand the plain meaning of the term “slot” to be “a narrow opening or groove”. Features 130 of Zhao, in addition to be being disclosed as slots, are also narrow grooves and therefore are interpreted under broadest reasonable interpretation as being slots. Furthermore, the claim does not further define structural characteristics of the slots and does not claim that the slots must extend entirely through the frame. Appellant’s argument regarding the slots extending through the frame refer to limitations not recited by the claim. For at least these reasons, it is the Examiner’s position that Zhao teaches slots as required by claims 1 and 8.
Argument (B). Appellant argues that Zhao et al. is non-analogous art and therefore does not qualify as a reference for establishing a prima facie case of obviousness. Appellant argues that the fields of endeavor between Zhao and the present claims are different and that Zhao is not reasonably pertinent to the problem face by the inventor. Appellant also argues that modifying the channels of Zhao to extend through the frame would render the device inoperable for its intended purpose.
Response to Argument (B). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because Zhao is analogous art. In response to Appellant’s argument that Zhao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Zhao is reasonably pertinent to the particular problem with which the applicant was concerned. The problem faced by the applicant is the induction of eddy currents in a conductive material caused by a large surface of EM-compatible material composition comprising a material that generates eddy currents in the presence of an electromagnetic field. The problem being addressed in Zhao can be simplified to an equivalent problem. Zhao teaches the use of a plurality of substantially equally-sized slots or equally-spaced slots created in a large surface of EM-compatible material composition comprising a material that generates eddy currents in the presence of an electromagnetic field, for the purpose of reducing the induction of eddy currents (Paragraph [0077]). Therefore, even though the field of endeavor may be different and the reduction of eddy currents is being applied to different devices, as pointed out by Appellant, the problem faced by the applicant and the problem solved by Zhao is still the same. Examiner notes that Bzostek et al., which is in the same field of endeavor as the claimed invention, teaches the use of slots to minimize the induction of eddy currents. Zhao is only referenced to teach the substantially equal size or spacing of the slots. Bzostek teaches that it was known in the art at the time of filing to add slots or discontinuities to a conductive surface in order to disrupt the formation of eddy currents. It would have been obvious to one of ordinary skill in the art to look to Zhao for an exemplary teaching of the size and spacing of these slots as a means for reducing eddy currents. Appellant's arguments focus on the application and outcome of the problem being solved (Reducing distortion of an EM field vs reducing heat induction) instead of the problem being solved (How to reduce the induction 
Argument (C). Appellant argues that the combination of Bzostek and Zhao is not proper for failing to present the requisite articulated reasoning to support the legal conclusion of obviousness. Appellant argues that there is no basis as to why it is necessary to reduce the undesired effects of the presence of an EM field such as distortion of the EM field, and that the reasons to combine the references are merely conclusory and provide no evidence or analysis that demonstrates why the requisite supposed reason actually exists and that it would have been recognized by one of ordinary skill in the art at the time the invention was made.
Response to Argument (C). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because a proper motivation for the combination of references has been presented. Regarding Appellant’s argument that there is insufficient reasoning for the modification, the reasoning set forth in the rejection states that the proposed modification would minimize eddy currents as desired with the additional benefit of evenly dissipating the eddy currents through the use of equally sized and spaced slots. One of ordinary skill in the art would understand it to be obvious to utilize slots being equally spaced in order to ensure conformity and efficiently reduce eddy currents in the system. Furthermore, the specification of the present invention does not set forth criticality of the spacing or sizing, and only demonstrates this feature in FIG 3. The present invention 
Rejection of claims 1, 5-8, and 12-14 as being obvious over Goldenberg et al. (US 2011/0071380), in view of Bzostek et al. (US 2014/0275987), further in view of Zhao et al. (US 2013/0270997).
Argument (D). Appellant argues that Zhao fails to disclose slots as required by claims 1 and 8, and that the eddy channels 130 of Zhao are shallow grooves and not slots as claimed. Appellant argues that in contrast, the slots of the claim extend through the frame and are provided to avoid continuity in the surface of the frame.
Response to Argument (D). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because Zhao discloses slots as claimed. Zhao discloses in paragraph [0077] that features 130 for reducing eddy currents in the system are “a plurality of shallow eddy slots or eddy channels”. One of ordinary skill in the art would understand the plain meaning of the term “slot” to be “a narrow opening or groove”. Features 130 of Zhao, in addition be being disclosed as slots, are also narrow grooves and therefore are interpreted under broadest reasonable interpretation as being slots. Furthermore, the claim does not further define structural characteristics of the slots and does not claim that the slots must extend entirely through the frame. Appellant’s argument regarding 
Argument (E). Appellant argues that Zhao et al. is non-analogous art and therefore does not qualify as a reference for establishing a prima facie case of obviousness. Appellant argues that the fields of endeavor between Zhao and the present claims are different and that Zhao is not reasonably pertinent to the problem face by the inventor. Appellant also argues that modifying the channels of Zhao to extend through the frame, as required by the claimed slots, would render the device inoperable for its intended purpose.
Response to Argument (E). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because Zhao is analogous art. In response to Appellant’s argument that Zhao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Zhao is reasonably pertinent to the particular problem with which the applicant was concerned. The problem faced by the applicant is the induction of eddy currents in a conductive material caused by a large surface of EM-compatible material composition comprising a material that generates eddy currents in the presence of an electromagnetic field. The problem being addressed in Zhao can be simplified to an equivalent problem. Zhao teaches the use of a plurality of substantially equally-sized slots or equally-spaced slots created in a large surface of EM-compatible material composition comprising a material that generates eddy currents in the presence of an electromagnetic field, for the purpose of reducing the induction of eddy currents (Paragraph [0077]). Therefore, even though the field of endeavor may be different and the reduction of eddy currents is being applied to different devices, as pointed out by Appellant, the problem faced by the applicant and the problem solved by Zhao is still the same. 
Argument (F). Appellant argues that the combination of Bzostek and Zhao is not proper for failing to present the requisite articulated reasoning to support the legal conclusion of obviousness. Appellant argues that there is no basis as to why it is necessary to reduce the undesired effects of the presence of an EN field such as distortion of the EM field, and that the reasons to combine the references is merely conclusory and provides no evidence or analysis that demonstrates why the requisite supposed reason actually exists and that it would have been recognized by one of ordinary skill in the art at the time the invention was made.
Response to Argument (F). It is the examiner’s position that a proper obviousness rejection in view of Bzostek/Zhao has been set forth because a proper motivation for the combination of references has been set forth. Regarding Appellant’s argument that there is insufficient reasoning for the modification, the reasoning set forth in the rejection states that the proposed modification would minimize eddy currents as desired with the additional benefit of evenly dissipating the eddy currents through the use of equally sized and spaced slots. One of ordinary skill in the art would understand it to be obvious to utilize slots being equally spaced in order to ensure conformity and efficiently reduce eddy currents in the system. Furthermore, the specification of the present invention does not set forth criticality of the spacing or sizing, and only demonstrates this feature in FIG 3. The present invention does not disclose significance of the spacing or sizing. Zhao discloses in paragraph [0077] specific sizing (depth and length) of the slots and FIG 12 shows substantially equally-sized and equally-spaced slots. Zhao further discloses in paragraph [0077] that the depths and lengths of the slots may be adjusted to limit eddy currents at depths corresponding to different operating frequencies as well, suggesting that it would be obvious to experiment with different size and shape of slots as needed for particular applications. Therefore, the proposed modification has proper motivation because one of ordinary skill in the art would look to Zhao for a teaching of the size and/or spacing of eddy slots for reducing eddy currents of a system due to a particular EM field.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771   
/BRIAN L CASLER/
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.